Citation Nr: 0111785	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  93-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Marvin M. David, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1992 rating decision, 
in which the RO denied the veteran an increased rating for 
his service-connected psychiatric disorder.  The disorder was 
rated as 30 percent disabling, effective from August 1977.  
The veteran filed an NOD in December 1992, and the RO issued 
an SOC in February 1993.  The veteran filed a substantive 
appeal in April 1993.  In November 1995, the veteran 
testified before a Member of the Board during a Travel Board 
hearing.  The veteran's appeal subsequently came before the 
Board, which, in a January 1998 decision, remanded the 
veteran's appeal to the RO for additional development.  The 
RO issued an Supplemental Statement of the Case (SSOC) in 
March 1999.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See generally Holliday v. 
Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 22, 2001).  

A review of the veteran's claims file reflects that he was 
service connected in August 1972 for a psychiatric disorder, 
rated as anxiety neurosis, and awarded a 10 percent 
disability rating.  In a subsequent rating action in 
September 1977, the veteran's disability rating was increased 
to 30 percent.  

The veteran last had his psychiatric disorder evaluated for 
VA purposes in April 1992.  At that time, the veteran was 
diagnosed with - Axis I: PTSD, and history of alcohol abuse; 
Axis II: No diagnosis; Axis III: No serious medical 
disorders; Axis IV: No serious psychosocial stressors at the 
present time; Axis V: Global assessment of functioning (GAF) 
- 80.  A medical report the previous month, from Rita Silver, 
M.D., noted that the veteran suffered from chronic PTSD, and 
there were also elements of obsessive-compulsive, phobic, and 
hysterical factors.  In an August 1996 note from Dr. Silver, 
it was reported that the veteran was being seen by her on a 
weekly basis, and his medications required constant re-
adjustment.  

During his Travel Board hearing in 1995, the veteran reported 
that he suffered from frequent panic attacks and liked to 
keep to himself, and testified that he took Xanax.  In the 
Board's January 1998 remand order, in particular, the RO was 
instructed to schedule the veteran for a VA psychiatric 
evaluation.  The record reflects that the veteran failed to 
report for the examination.  

In March 1998, the RO received a statement from Dr. Silver, 
in which she noted that the veteran suffered from severe 
panic attacks which had gradually progressed to agoraphobia, 
intermittently; she also noted severe dysphoric mood swings, 
often with loss of control.  Dr. Silver also noted that the 
veteran had severe difficulty coping with stresses at work, 
especially over the past four to five years, and that he had 
demonstrated loss of control at home and at work, with an 
inability to relate effectively.  Dr. Silver's diagnosis 
included panic disorder with agoraphobia, cyclothymia, 
narcissistic personality disorder, and a GAF score of 40/31.  
An additional statement from Dr. Silver in October 1998, 
noted diagnoses of PTSD and generalized anxiety disorder, and 
that the veteran was severely symptomatic .  

The Board notes that, when an increased rating is requested, 
a determination must be made as to whether the claimant meets 
the appropriate schedular criteria.  These determinations 
necessarily require medical evaluation and judgment as to the 
extent of the disability.  In addition, we note that, during 
the course of the veteran's appeal, there has been a change 
in regulations used to evaluate mental disorders.  

While the veteran's disability rating for his service-
connected psychiatric disorder has been increased from 30 to 
50 percent since the Board's January 1998 decision, we are 
cognizant that a grant of a higher rating which is less than 
the maximum rating available, does not abrogate the pending 
appeal in an increased rating case.  AB v. Brown, 6 Vet.App. 
35 (1993), Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  
The most recent medical evidence before us reflects a 
statement from Dr. Silver in October 1998, in which she 
reported a diagnosis of PTSD and generalized anxiety 
disorder, and stated that the veteran was severely 
symptomatic with respect to his psychiatric disability.  
Otherwise, there is not a recent medical examination 
evaluating the veteran's psychiatric disorder, and as a 
result, we have no way of properly evaluating his claim.  

As noted above, the veteran failed to report for his 
scheduled VA medical examination in October 1998.  By 
regulation, "When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, . . . [and] the examination was scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied."  That regulation additionally notes, "Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc."  38 C.F.R. § 3.655(a)(b).

The Board finds that this regulation effectively precludes 
the Board, or the RO, from proceeding to adjudicate the claim 
on the merits if the veteran has failed to appear without 
good cause for a scheduled examination in connection with a 
claim for an increased rating.  Because the veteran's failure 
to report for the October 1998 VA examination is without 
explanation, it may be said that the veteran's absence was 
without good cause.  In addition, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  Therefore, the increased rating claim for his 
psychiatric disorder could be denied on that basis.

The Board notes, however, that the RO did not raise the issue 
of the consequences of the veteran's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of an SSOC on the merits of 
the claim, in which the veteran's rating was increased from 
30 to 50 percent, and eventual certification of the appeal to 
the Board.  The United States Court of Appeals for Veterans 
Claims has held that, when the Board addresses an issue that 
has not been addressed by the RO, the Board must consider 
whether the appellant would be prejudiced by the Board's 
going forward on that issue without first remanding for the 
RO to adjudicate the issue in the first instance.  Bernard v. 
Brown, 4 Vet.App. 384, 392-394 (1993).  An opinion of the VA 
General Counsel, VAOPGCPREC 16-92, has held that whether 
remand is required will depend upon the circumstances of each 
individual case.  See Bernard, supra.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examination, without good cause, can result in a denial of 
his claim for an increased rating.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board believes that a 
remand of this matter to the RO is required to avoid the 
possibility of prejudice to the claimant.  38 C.F.R. § 19.9 
(2000).

The Board notes, in addition, that the Court has emphasized, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996).  "If a veteran wishes help, he [or 
she] cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  In this case, it appears that 
the duty to assist has been frustrated by the veteran's 
failure to report for the examination needed to produce 
evidence essential to his claim.

It is unfortunate that, due to the veteran's failure to 
respond to the RO, we must remand this case.  We trust that, 
when apprised of the regulation quoted above, he will respond 
appropriately.

Finally, the Board notes that the veteran's service-connected 
psychiatric disability has been rated as anxiety neurosis.  
However, in further reviewing the evidence of record, we are 
cognizant that, since 1984, in particular, beginning with a 
treatment note from Dr. Silver in 1988, the veteran's 
psychiatric disability has been predominantly diagnosed as 
PTSD.  The Board is aware that the veteran served in Vietnam, 
and that his DD-Form 214 reflects his being awarded the 
Combat Action Ribbon, and Vietnamese Cross of Gallantry with 
Palm.  His complaints and symptomatology during VA medical 
examinations in 1972 and 1977 mirror similar complaints and 
symptomatology, now apparently included within the diagnosis 
of PTSD.  As part of the development outlined below, the RO 
may wish to reevaluate and rate the veteran's disability as 
that for PTSD instead of anxiety neurosis.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be permitted to 
submit or identify any evidence in 
support of his claim.  Any evidence so 
identified should be obtained by the 
RO.  

2. The RO should expressly notify the 
veteran of the provisions of 38 C.F.R. 
§ 3.655 (2000), advise him that his 
failure to report for a VA 
examination, without good cause, will 
result in denial of his claim, and 
permit him to submit any argument, 
evidence, or comment with respect to 
"good cause" in this case.  

3. If the RO determines that the veteran 
has provided "good cause" for his 
failure to appear for the scheduled 
October 1998 VA examination in 
conjunction with his claim for an 
increased rating, the veteran should 
be rescheduled for a VA examination to 
evaluate the level of disability of 
his service-connected psychiatric 
disorder.  Documentation of the 
veteran's notification of the 
scheduling of the examination should 
be associated with the claims file.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination, and 
such review should be noted for the 
record.  

4. The report of examination should 
provide detailed descriptions of all 
current psychiatric symptomatology, to 
include the identification of any and 
all diagnoses.  Furthermore, the 
examiner should be requested to assign 
a numeric score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means 
for the veteran in terms of his 
psychiatric, occupational, and social 
impairment, and in doing so identify 
whether the disorder is considerably 
or severely disabling.  In doing so, 
the examiner should provide a complete 
rationale for any opinion expressed.  

5. Thereafter, the RO should review the 
examination report and ensure that all 
of the requested findings and opinions 
are included.  If not, the report 
should be returned to the examiner for 
corrective action.  

6. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim for 
an increased rating for a psychiatric 
disorder.  In doing so, consideration 
must be given to both the old and 
current rating criteria for mental 
disorders under 38 C.F.R. § 4.130 and 
§ 4.132.  If action taken remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC.  
Subsequently, the veteran should be 
given the opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

7. If the veteran fails to provide 
evidence of what the RO considers to 
be "good cause," for his failure to 
have reported to the scheduled October 
1998 examination, or if he does not 
respond to the RO's request, the RO 
should deny the claim on the basis of 
the failure to report for a scheduled 
examination without good cause.  It 
should subsequently issue the veteran 
an SSOC on the question of whether the 
claim for an increased rating should 
be denied due to failure to report for 
a VA examination.  The SSOC should 
contain a summary of the pertinent 
facts and a summary of the applicable 
laws and regulations.  As is required 
above, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


